962 F.2d 199
UNITED STATES of America, Appellee,v.Sandy F. ALEXANDER, Collette Alexander, Kimberly Alexander,Howard S. Weisbrod, Mary Weisbrod, Herbert Kittel,Michelle Kittel, Charles Zito, Defendants,Paul F. Casey, Defendant-Appellant.
No. 1255, Docket 91-1746.
United States Court of Appeals,Second Circuit.
Argued April 13, 1992.Decided April 22, 1992.

Richard J. Appel, Asst. U.S. Atty., S.D.N.Y., New York City (Otto G. Obermaier, U.S. Atty., Daniel C. Richman, Asst. U.S. Atty., S.D.N.Y., of counsel), for appellee.
Harriet B. Rosen, New York City, for defendant-appellant.
Before:  VAN GRAAFEILAND and PRATT, Circuit Judges, and Michael B. MUKASEY, District Judge of the United States District Court for the Southern District of New York, sitting by designation.
PER CURIAM:


1
We affirm, substantially for the reasons stated in Judge Leval's opinion, United States v. Casey, 788 F.Supp. 725 (S.D.N.Y.1991).